Citation Nr: 0504576	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of compression fractures at T-11 and T-12.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's 
evaluation for residuals of compression fracture at T-11 and 
T-12 to 20 percent.  The veteran subsequently perfected this 
appeal.

In February 2000, the veteran presented testimony before a 
decision review officer sitting at the RO.  The hearing 
transcript is associated with the claims folder and has been 
reviewed.

In March 2001, the Board remanded the case for further 
evidentiary development.  According to a November 2003 
supplemental statement of the case (SSOC), the RO determined 
that service connection for degenerative disc disease of the 
lumbar spine, to include as secondary to the residuals of T-
11 and T-12 compression fracture, was not warranted.  In a 
December 2004 written brief presentation, the veteran's 
representative claimed that the veteran is appealing the 
evaluation of his thoracic spine disability rather than a 
dorsolumbar spine disorder, as referenced by the Board in the 
March 2001 remand.  The sole issue currently on appeal is 
listed on the title page of this decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Prior to September 26, 2003, the veteran's service-
connected compression fractures at T-11 and T-12 was 
manifested by no more than severe limitation of motion of the 
dorsal spine and demonstrable deformity of the vertebral 
body.  

3.  Subsequent to September 26, 2003, the veteran's service-
connected compression fractures at T-11 and T-12 is 
manifested by no more than limitation of function of the 
dorsal spine.  There is no showing of limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. 

3.  The veteran has not submitted evidence tending to show 
that his service-connected thoracic spine disability requires 
frequent hospitalization, is unusual, or cause marked 
interference with employment.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 30 percent for residuals of 
compression fractures at T-11 and T-12 have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.171a, 
Diagnostic Codes 5285, 5291 (2002).

2.  Subsequent to September 26, 2003, the criteria for an 
evaluation in excess of 30 percent for residuals of 
compression fractures at T-11 and T-12 have not been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.171a, 
Diagnostic Codes 5235-5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

By letter dated in May 2003, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his increased rating claim, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The September 1999 rating decision, the February 2000 
statement of the case (SOC), the April 2003 SSOC, the August 
2003 SSOC, November 2003 SSOC, the March 2004 SSOC, and the 
September 2004 SSOC, collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for 
increase.  The March 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The record contains private medical evidence from Dr. Timken, 
Dr. Figueroa, Dr. Banacki, Dr. Bennett, Dr. Hanff, Dr. 
Sullivan (Orthopedic Specialists), Dr. Terzigni and the Gulf 
Chiropractic Clinic, Integrated Medical Group, and Sports 
Orthopedic Rehabilitation Services, Inc.  Service medical 
records, and VA examination reports are also of record.  The 
veteran was afforded examinations for VA purposes in August 
1976, April 1994, July 1999, November 2002, March 2003, and 
August 2004.  The RO afforded the veteran with a personal 
hearing in February 2000.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


Factual Background

The veteran asserts that his service-connected residuals of 
compression fractures at T-11 and T-12 are more severely 
disabling than currently evaluated, and therefore, warrants 
an evaluation in excess of 30 percent.

During service, the veteran reportedly fell from a rope 
ladder, injuring his back.   

In a July 1997 rating decision, the RO granted service 
connection for T-11 and T-12 traumatic arthritis due to 
compression fractures in that region, and assigned a 10 
percent evaluation, effective from October 1996.

In November 1998, the veteran filed an increased rating claim 
for his service-connected thoracic spine disability.  

In April 1998 and May 1998, Dr. Figueroa at the Florida Spine 
Institute examined the veteran.  The veteran presented with 
complaints of low back pain, tingling and numbness in both 
legs.  Diagnoses included neurogenic claudication secondary 
to lumbar spinal stenosis, and paresthesia (intermittent) 
from the umbilicus on down, most likely secondary to the 
compression of the cord at T-11 and 12.  The physician noted 
that there were no other neurological signs of further cord 
compromise at that level.  

In April 1998, Dr. Figueroa referred the veteran for a 
magnetic resonance imaging  (MRI) scan of the thoracic spine.  
The MRI showed dextroscoliosis; chronic appearing anterior 
wedge compression fractures of T-11 and T-12, with 
retropulsion at T-11 and T12 interspace producing moderate 
central stenosis in conjunction with hypertrophy of facets 
and ligamentum flava; and T-5 and T-6 osteophyte indenting 
the right anterior thecal sac and abutting the right anterior 
cord margin.  

In July 1998, Dr. Banacki examined the veteran due to 
thoracic and lumbar complaints.  Dr. Banacki noted that the 
veteran had developed severe degenerative changes in the 
thoracic and lumbar spines, which the veteran attributed to 
service.  Dr. Banacki stated that the veteran's back 
disability had steadily worsened and would continue to 
progress.

In October 1998, the veteran presented to the Gulf 
Chiropractic Clinic with complaints of constant pain and 
stiffness in his lower and middle back.  Diagnosis was 
lumbosacral joint sprain/strain, lumbago, and muscle spasm of 
lumbar spine.  

In a February 1999 rating decision, the RO continued the 10 
percent evaluation for residuals of compression fractures at 
T-11 and T-12.

In a March 1999 statement, Dr. Banacki stated that, in his 
opinion, the veteran's thoracic disability warranted a 20 
percent evaluation.  It was noted that the veteran had 
significant back pain with definite limited motion and his 
MRI clearly demonstrated fracture of the vertebral segments 
with retropulsion of T-11.  

According to a May 1999 private treatment record from the 
Sports Orthopedic Rehabilitation Services, Inc., the 
veteran's history of a compression fracture was noted.  Range 
of motion testing was conducted:  Flexion was to 30 degrees, 
Lateral flexion was to 10 degrees, and RSB was 10 degrees.

In July 1999, the veteran presented for a VA examination of 
the spine.  The veteran complained of low back pain.  He 
rated his pain an 8/10, and reported three to four flare-ups 
per week.  On examination, there was no evidence of weakness 
or incoordination.  The examiner noted that the veteran had 
excess fatigability in relation to his pain.  An MRI of the 
thoracic spine showed stable appearance of the thoracic spine 
compared to March 1997 with re-identified compression 
deformity of the T-12 vertebral body with extensive 
degenerative changes and mild scoliosis.  

In September 1999, the RO then increased the evaluation to 20 
percent for residuals of compression fractures at T-11 and T-
12.

In December 1999, the veteran presented to the Integrated 
Medical Group, Inc. with complaints of worsening low back 
pain.  On examination, there was evidence of pain in the 
thoracolumbar spine with forward flexion.  Left lateral 
flexion produced left sacroiliac pain.  Impression, in 
pertinent part, was old compression fracture at T-11 and T-12 
with advanced arthritic changes in that region.  The 
physician noted that the veteran's worsening condition was 
expected due to the degenerative changes following the 
compression fractures at T-11 and T-12.

In February 2000, the veteran testified that his thoracic 
spine disability had worsened.

According to a March 2001 private medical statement, Dr. 
Nucci examined the veteran due to complaints of back pain and 
bilateral buttock pain.  Impression was lumbar spondylosis 
with back and sciatic pain, and bilateral, mild to moderate 
hip arthritis (right greater that left).  No diagnoses 
related to the thoracic spine were provided.

In June 2001, the veteran presented to his private physician, 
Dr. Sullivan (Orthopedic Specialists).  Dr. Sullivan noted 
that the veteran's thoracic spine disability had worsened and 
was considered a permanent disability.

In September 2002, Dr. Bennett, a private orthopedic surgeon, 
examined the veteran.  The veteran complained of worsening 
back pain, radiating from his low back into his buttocks with 
occasional numbness and tingling.  Assessment was thoracic 
kyphosis, lumbar spondylolisthesis, and lumbar spinal 
stenosis. 

In November 2002, the veteran underwent a VA examination of 
the spine.  The veteran reported having flare-ups "all of 
the time."  He described his back pain as a 10/10.  The 
veteran noted that any type of activity and weather changes 
worsened his back symptoms.  The veteran reported wearing a 
back brace at all times.  Upon palpation of the lumbar spine, 
the veteran had pain in the lower thoracic and lumbar 
regions.  X-rays showed old-appearing compression fractures 
at T-11 and T-12 with about 30- to 40 percent loss of height 
at each level. 

In March 2003, the veteran underwent another VA examination 
of the spine.  The veteran complained of daily low back pain.  
The veteran used a cane for ambulation due to general 
weakness, and also a back brace.  There was no range of 
motion of the thoracic spine, and no significant external 
deformity was noted.  There was a loss of height of 
approximately 30 to 40 percent at both T-11 and T-12 
vertebrae.  The veteran described his back pain as an 8 out 
of a 10-point scale.  He also noted stiffness in his back.  
There was evidence of fatigability and increased pain in his 
buttocks.  Impression, in pertinent part, was marked 
compression deformities of T-11 and T-12, with mild 
compression of T-10 and L-1 with the result of marked 
kyphosis.  The examiner concluded that degenerative changes 
in the lumbar spine were not likely related to an injury the 
veteran sustained in service.  The examiner also noted that 
there was no evidence of neurological sequelae related to the 
veteran's service-connected compression fractures of the 
thoracic spine.  The examiner noted that on examination, the 
veteran had normal strength of his lower extremities and no 
long tract signs or sensory disturbances.  The veteran had 
normal external structure of his thoracic spine (no 
significant kyphotic deformity).  

Also in March 2003, the veteran also underwent a VA 
neurological examination.  Impression was chronic low back 
pain, and marked compression deformities of T-11 and T-12 
with mild compression of T-10 and L-1 with marked kyphosis.  
The examiner stated that there were no residual deficits from 
the compression fractures of the thoracic spine.  The 
examiner noted that it was likely that the veteran's 
arthritis of the low back was related to his thoracic 
compression fractures.  The examiner further stated that 
there was neurological evidence suggesting a hyperreflexia of 
the upper extremities.  The examiner concluded that it was at 
least as likely as not that the veteran's osteoarthritis was 
related to the veteran's period of active service.

The examiner of the March 2003 VA neurological examination 
was asked to clarify his opinion as to whether the veteran's 
degenerative arthritis in the lumbar spine was related to 
service-connected residuals of compression fractures at T-11 
and T-12.  The examiner concluded that the veteran's lumbar 
spine degenerative disease was less likely than not to be 
directly related to the veteran's in-service injury, however, 
it was as likely as not that the veteran's thoracic 
disability has exacerbated the pre-existing degenerative 
changes in his lumbar spine.  

According to a May 2003 MRI of the lumbar spine ordered by 
Dr. Hanff, there was evidence of, in pertinent part, old mild 
to moderate compression fracture of T-11 and T-12 vertebral 
body causing focal kyphosis and severe central canal stenosis 
and bilateral neural foraminal narrowing at that level.

According to an August 2003 MRI of the cervical spine ordered 
by Dr. Terzigni, there was evidence, in pertinent part, of 
disc degeneration with disc bulge at T-1, and T2-3 level 
causing mild bilateral neural foraminal narrowing.

In a January 2004 medical statement, Dr. Sullivan noted that 
the veteran's thoracic spine disability was a definite 
permanent impairment with respect to the body, as a whole.  
On examination in April 2004, Dr. Sullivan noted that the 
veteran had a kyphosis in his thoracic spine.  Flexion was to 
approximately 20 degrees with no extension.  The veteran's 
lateral bending was to 20 degrees on both sides, and minimal 
rotation.  The veteran had significant loss of motion and an 
increase in pain.  Dr. Sullivan ordered that the veteran 
undergo physical therapy between May 2004 and June 2004.  

In August 2004, the veteran presented for a VA examination of 
the spine.  He was in a hunched over posture using a rolling 
walker, and was not in acute distress.  The veteran 
complained of daily low back pain that was localized in the 
small of his back and radiated down into his buttock.  The 
veteran reported taking Celebrex and using a back brace as 
well.  He denied having any problems with his bowels or 
bladder.  On visual inspection of his thoracic and lumbar 
spine, the examiner stated that there was no evidence of a 
fixed deformity or muscular abnormality.  Thoracolumbar range 
of motion was as follows:  forward flexion was to 45 degrees; 
extension of the back was to 10 degrees, lateral flexion in 
each direction was to 10 degrees, and laterally rotation was 
to 20 degrees in each direction.  The examiner noted that 
these movements were not particularly painful for the veteran 
with the exception of forward flexion, which caused him 
moderate pain.  Neurologically, the veteran demonstrated 
diffuse mild weakness throughout the lower extremities, which 
the examiner noted might be related to pain.  There was no 
focal weakness, and the veteran had symmetric sensory 
sensation and symmetric deep tendon reflexes.  X-rays of the 
thoracic spine showed extensive degenerative changes and the 
compression fractures at T-11 and T-12.  The examiner stated 
that the arthritis in the thoracic and lumbar spine is not 
associated with the compression fractures.  There was an 
additional limitation of 25 percent during times of severe 
pain or daily flare-ups.  The examiner noted that the 
veteran's disability caused incoordination and required use 
of a walker.  The veteran reportedly did not suffer 
significant muscle spasm or significant weakness.

In a September 2004 rating decision, the RO increased the 
veteran's evaluation to 30 percent for service-connected 
thoracic spine disability.
Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Prior to September 2003, the veteran's service connected 
residuals of compression fracture at T-11 and T-12 was 
assigned a 20 percent evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5291.  A 10 percent evaluation 
was assigned for moderate to severe limitation of motion of 
the thoracic spine under Diagnostic Code 5291, and a separate 
10 percent evaluation was assigned for demonstrable deformity 
of the vertebral body under Diagnostic Code 5285. 

Under Diagnostic Code 5285 for residuals of vertebral 
fracture, a 100 percent evaluation is warranted where there 
is cord involvement and the claimant is bedridden or requires 
long leg braces.  A 60 percent evaluation is warranted where 
there is no cord involvement and there is abnormal mobility 
requiring a neck brace (jury mast).  In other cases, the 
residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  

With respect to the applicability of a higher evaluation 
under Diagnostic Code 5285, the Board finds that a higher 
rating is not warranted because there is no evidence showing 
abnormal mobility requiring a neck brace or cord involvement, 
being bedridden or requiring long leg braces.  Although the 
veteran clearly has compression fractures of the thoracic 
spine vertebra, the only residual of the fractures that can 
be compensated under Diagnostic Code 5285 is the resulting 
deformity.  Consequently, a higher evaluation is not 
available under Diagnostic Code 5285.

Under Diagnostic Code 5291, either moderate or severe 
limitation of the thoracic (dorsal) spine motion warrants a 
10 percent evaluation, and there is no higher schedular 
rating available for limitation of motion.  Slight limitation 
of motion warrants a noncompensable evaluation.

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2004).

The veteran is already receiving the maximum possible 
evaluation under Diagnostic Code 5291, therefore, an 
evaluation in excess of 10 percent under this code is not 
warranted.  

Medical evidence shows that the veteran has degeneration of 
the thoracic spine.  The Board notes that the veteran was 
originally granted service connection for traumatic arthritis 
of T-11 and T-12.  The August 2004 VA examiner noted that 
such degeneration was more likely due to the aging process 
rather than to his service-connected thoracic disability.  
Regardless, since degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved (see 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002)), and the 
veteran's service-connected disability is already evaluated, 
in part, based on limitation of thoracic spine motion, he 
cannot receive a separate disability rating due to arthritis.  
See 38 C.F.R. § 4.14 (2002).

Changes Effective September 2003

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In view of the above, the Board finds no prejudice to the 
veteran in the Board's consideration of his claim for an 
increased evaluation under the new criteria as the veteran 
received notice of the new criteria in a March 2004 SSOC and 
the RO considered the new criteria in a September 2004 rating 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With the exception of one isolated episode where the veteran 
had forward flexion to 20 degrees (see April 2004 statement 
from Dr. Sullivan), the overwhelming evidence of record does 
not show favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  Accordingly, an evaluation in excess of 30 
percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5234 (2004).  

A preponderance of the evidence is against a finding that 
service-connected residuals of compression fractures at T-11 
and T-12 are manifested by any neurological pathology, 
therefore it is not necessary for the Board to consider the 
present claim under Diagnostic Code 5243 (intervertebral disc 
syndrome) or under the former Diagnostic Code 5293.  The 
March 2003 examiner (spine examination) stated that there 
were no neurological sequelae secondary to the veteran's 
thoracic spine disability.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Under the old criteria, a higher evaluation is not 
possible because the veteran is already receiving the maximum 
rating for limitation of motion of the thoracic spine.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293).  Therefore, because 
functional loss is already being compensated, and because the 
veteran is receiving the maximum schedular evaluation, an 
increased evaluation under the old criteria based on 
functional loss is not available.  The Board finds that a 
higher rating due to pain  is not warranted under the new 
criteria.  Though the veteran exhibits some pain on motion, 
there is insufficient objective evidence of additional 
limitation of function caused by pain.  The recent VA 
examination estimates that additional limitation of motion 
during flare-ups would be about 25%, which equates to flexion 
of greater than 30 degrees even during flare-ups.  Therefore, 
a higher evaluation for painful motion is inappropriate under 
the new rating criteria.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for residuals of compression fractures 
at T-11 and T-12, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's service-connected 
thoracic spine disability.  There is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the disability that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating. 


ORDER


The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


